DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.

Response to Arguments
Response: 35 U.S.C.  § 112
1.    Examiner Response:
Applicant’s arguments, see page 8, filed 1/25/21, with respect to 35 U.S.C. 112 rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-20 has been withdrawn. 

Response: 35 U.S.C.  § 101
2.    Applicants argue:
“In particular, in the advisory action, the examiner appeared to observe, effectively, that the language of the claims regarding controlling operation of the controlled machine was insufficient to specify that the control actually took place. That language has been changed. In addition, the recasting of the claims as non-transitory computer readable memory subject matter (Remarks: page 8)

3.    Examiner Response:
The examiner respectfully disagrees.  With the recent amendment to the claims, the claims are still are still directed to an abstract idea without significantly more, where the claims covers performance of the limitation in the mind or by pencil and paper.  The amendment to claim 1 that states “receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine, wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting on, or more parameters of interest in the input data to produce the annotated input data structure”, amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the executing limitation of claim 1 that states “executing an analytics engine comprising multiple different analytics modules each instantiated only upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”.  The claim limitation does not state how the analytics engine is being executed.  The claim language only states that there is an execution of the analytics engine.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer and non-transitory computer readable medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 1-20 
Regarding step 1, claims 1-20 are directed towards a non-transitory computer readable medium and a system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “executing an analytics engine comprising multiple different analytics modules each instantiated only upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the 
Regarding step 2A, prong 2, the limitation of receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine, wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional elements of a computer and non-transitory computer readable medium.  The computer and non-transitory computer readable medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine, wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and non-
Claim 12
Regarding claim 12, the claim recites the same substantive limitations as claim 1 above and is rejected using the same teaching.
Claim 17
Regarding step 2A, prong 1, claim 17 recites “instantiating an analytics engine comprising multiple different analytics modules each instantiated only upon request and acting upon an annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation, wherein the annotated input data structure comprises data annotated from input data comprising sensed and control input data of a controlled machine of an industrial process, wherein the annotated input data structure for one level of the industrial process includes input data that is output by the module instantiated for another different level of the industrial process, and wherein a computer component acts on the input data by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure for controlling via an automation controller operation of the controlled machine based upon the analytics operation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 2
Dependent claim 2 recites “wherein the analytics engine identifies data types in the input data structure to determine which different analytics modules are to be instantiated and data exchanges between the instantiated analytics modules”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 19
Dependent claim 3 and 19 recites “wherein the modules of the analytics engine comprise at least two of a model module, an optimization module, and a classification module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 13
Dependent claim 4 and 13 recites “wherein the analytics engine is configured to instantiate multiple different analytics modules in a cascaded manner in which a first analytics module performs the automation control analytics operation based on the annotated input data structure and generates first output data, and a second analytics module performs a different automation control analytics operation based upon the first output data to generate second output data.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claims 5 and 14
Dependent claims 5 and 14 recites “wherein the first and second analytics modules are different from one another”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6, 15 and 20
Dependent claims 6, 15 and 20 recites “wherein the first and second analytics modules are selected from a group comprising at least a model module, an optimization module, and a classification module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 7 and 16
Dependent claims 7 and 16 recites “wherein the multiple different analytics modules are instantiated by the same processor or the same core of a multi-core processor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 8
Dependent claim 8 recites “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module, and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “wherein the annotated input data structure for at least one of the at least two different levels include input data that is output by the module instantiated for another of the at least two different levels”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 10 and 18
Dependent claims 10 and 18 recites “wherein the at least two different levels include a machine control level, a coordinated machine control level, and a management level”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 11
Dependent claim 11 recites “wherein the input data is derived from a plurality of sensors that, in operation, sense operational parameters of the controlled machine and from an automation controller that, in operation, controls the controlled machine”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response: 35 U.S.C.  § 103
4.    Applicants argue:
“Further regarding the art rejections, the applicants continue to contend that the art does not fairly teach acting upon an “annotated input data structure” as that term is defined by all of the independent claims.” (Remarks: page 9)

5.    Examiner Response:
The examiner respectfully disagrees.  The parametric hybrid models communicate with the sensors and actuators to facilitate optimization and control of the components of the facilities.
The parametric hybrid model functions can be modified by input commands to the control/optimization system.  The user uses an electric device to input commands to the control/optimization system.  This demonstrates that an annotated input data structure is produced, since the parametric hybrid model functions can be the inputs, outputs, parameters, 

6.    Applicants argue:
	“Finally, the applicants would point out that nothing in the art appears to teach the instantiation of multiple different analytics engines, or at different levels of an industrial process, as claimed. Specifically, the examiner’s reliance on Sayyarrodsari’s single parametric hybrid model that may control and optimize an enterprise in a distributed manner in no way teaches “different analytics engines ” that are instantiated at “different levels” of an industrial process”. (Remarks: page 9)

7.    Examiner Response:
The examiner notes that the claim language does not state that there is an instantiation of multiple different analytics engines.  The claim language of claim 1 states “executing an analytics engine comprising multiple different analytics modules each instantiated only upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”.  It can also be seen in claims 2 and 4 where it states “wherein the analytics engine identifies data types in the input data structure to determine which different analytics modules are to be instantiated and data exchanges between the instantiated analytics modules” and “wherein the analytics engine is configured to instantiate multiple different analytics modules in a cascaded manner in 
Further, in Fig. 7 of the Sayyarrodsari et al. reference a block diagram of an enterprise-integrated parametric hybrid model is enabled to control and optimize the system.  In Fig. 16 of the Sayyarrodsari et al. reference a block diagram of distributed enterprise-integrated parametric hybrid model is enabled to control and optimize the system.  The examiner considers the enterprise-integrated parametric hybrid model and the distributed enterprise-integrated parametric hybrid model to be different levels, since these levels are considered other institutional levels that can monitor and/or control a system, see paragraph [0041] of the specification;

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 
Regarding step 1, claims 1-20 are directed towards a non-transitory computer readable medium and a system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “executing an analytics engine comprising multiple different analytics modules each instantiated only upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine, wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional elements of a computer and non-transitory computer readable medium.  The computer and non-transitory computer readable medium are recited at a 
Regarding Step 2B, the limitation of receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine, wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and non-transitory computer readable medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
Claim 12
Regarding claim 12, the claim recites the same substantive limitations as claim 1 above and is rejected using the same teaching.
Claim 17
Regarding step 2A, prong 1, claim 17 recites “instantiating an analytics engine comprising multiple different analytics modules each instantiated only upon request and acting 
The other limitation of the claim recite the same substantive limitations as claim 1 above and is rejected using the same teaching.
Claim 2
Dependent claim 2 recites “wherein the analytics engine identifies data types in the input data structure to determine which different analytics modules are to be instantiated and data exchanges between the instantiated analytics modules”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claims 3 and 19
Dependent claim 3 and 19 recites “wherein the modules of the analytics engine comprise at least two of a model module, an optimization module, and a classification module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 13
Dependent claim 4 and 13 recites “wherein the analytics engine is configured to instantiate multiple different analytics modules in a cascaded manner in which a first analytics module performs the automation control analytics operation based on the annotated input data structure and generates first output data, and a second analytics module performs a different automation control analytics operation based upon the first output data to generate second output data.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 14
Dependent claims 5 and 14 recites “wherein the first and second analytics modules are different from one another”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claims 6, 15 and 20
Dependent claims 6, 15 and 20 recites “wherein the first and second analytics modules are selected from a group comprising at least a model module, an optimization module, and a classification module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 7 and 16
Dependent claims 7 and 16 recites “wherein the multiple different analytics modules are instantiated by the same processor or the same core of a multi-core processor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 8
Dependent claim 8 recites “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module, and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “wherein the annotated input data structure for at least one of the at least two different levels include input data that is output by the module instantiated for another of the at least two different levels”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 10 and 18
Dependent claims 10 and 18 recites “wherein the at least two different levels include a machine control level, a coordinated machine control level, and a management level”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 11
Dependent claim 11 recites “wherein the input data is derived from a plurality of sensors that, in operation, sense operational parameters of the controlled machine and from an automation controller that, in operation, controls the controlled machine”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayyarrodsari et al. (U.S. PGPub 2014/0128996).

With respect to claim 1, Sayyarrodsari et al. discloses “A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor” as [Sayyarrodsari et al. (paragraph [0078])];
“receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine” as [Sayyarrodsari et al. (paragraph [0075], [paragraph [0079], Fig. 7)] Examiner’s interpretation: The parametric hybrid model functions can be modified by input commands to the control/optimization system.  The user uses an electric device to input commands to the control/optimization system.  This demonstrates that an annotated input data structure is produced, since the parametric hybrid model functions can be the inputs, outputs, parameters, etc.  The parametric hybrid models are sent to the GUI, which demonstrates that an annotated input data structure is being received;
“wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure” as [Sayyarrodsari et al. (paragraph [0077], paragraph [0104])];


With respect to claim 2, Sayyarrodsari et al. discloses “wherein the analytics engine identifies data types in the input data structure to determine which different analytics modules are to be instantiated and data exchanges between the instantiated analytics modules.” as [Sayyarrodsari et al. (paragraph [0119] - [0120], Fig. 17)] Examiner’s interpretation: The parametric hybrid models are within the parametric hybrid model objects.  The parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Different types of responses are communicated to the decision support server 206 from the parametric hybrid models.  The parametric hybrid models also include a software interface structure.  The examiner considers the types of responses that are communicated to the decision support server 206 to be the data types, since this determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212);

With respect to claim 3, Sayyarrodsari et al. discloses “wherein the modules of the analytics engine comprise at least two of a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0124])] Examiner’s interpretation: As stated above, the parametric hybrid model in within the 

With respect to claim 4, Sayyarrodsari et al. discloses “wherein the analytics engine is configured to instantiate multiple different analytics modules in a cascaded manner in which a first analytics module performs the automation control analytics operation based on the annotated input data structure and generates first output data, and a second analytics module performs a different automation control analytics operation based upon the first output data to generate second output data.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: The empirical model, parameter model and parametric first principle model is within the parametric hybrid model.  As shown in Fig. 3, the variables are input into the empirical model produce an output that is inputted into the parameter model.  The empirical model, models empirical data, while the parameter model, models the parameters.  This demonstrates that the output of the two models within the parametric hybrid model produce different outputs; 

With respect to claim 5, Sayyarrodsari et al. discloses “wherein the first and second analytics modules are different from one another.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: By the models within the parametric hybrid model having different functions, demonstrates that there are different analytics modules;
With respect to claim 6, Sayyarrodsari et al. discloses “wherein the first and second analytics modules are selected from a group comprising at least a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0121] – [0122])] Examiner’s interpretation: The parametric hybrid model facilitates optimization and control of the components of the facility.  This demonstrates that there is a module and an optimization module, since the variables and parameters are being modeled and the system is being optimized.  Also, by the parametric hybrid model object generating responses that are sent to the decision engines based on information that is requested, demonstrates that there is a classification module, since the decision engines individually or collectively as a group generate control commands that are transmitted back to the parametric hybrid model object to control an industrial automation component.  The responses sent to the decision engines have to have some type of classification/identification for the decision engines to know what control commands to generate;

With respect to claim 7, Sayyarrodsari et al. discloses “wherein the multiple different analytics modules are instantiated by the same processor or the same core of a multi-core processor.” as [Sayyarrodsari et al. (paragraph [0118] – [0119], Fig. 17)];

With respect to claim 8, Sayyarrodsari et al. discloses “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: 
“and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: Figure 7 of the Sayyarrodsari et al. reference is a block diagram of an enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  Figure 16 of the Sayyarrodsari et al. reference is a block diagram of distributed enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  The examiner considers the enterprise-integrated parametric hybrid model and the distributed enterprise-integrated parametric hybrid model to be different levels, since these levels are considered other institutional levels that can monitor and/or control a system, see paragraph [0041] of the specification;

With respect to claim 9, Sayyarrodsari et al. discloses “wherein the annotated input data structure for at least one of the at least two different levels include input data that is output by the module instantiated for another of the at least two different levels.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: As shown in Figures 7 and 16 of the Sayyarrodsari et al. reference, there are parametric hybrid models in both levels, where the parametric hybrid models can control the components of the system;

With respect to claim 10, Sayyarrodsari et al. discloses “wherein the at least two different levels include a machine control level, a coordinated machine control level, and a management level.” as [Sayyarrodsari et al. (paragraph [0079, paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: The examiner notes none of the different phrases mention within the claim limitation (machine control level, coordinated machine control level and management level) are defined within the claims or specification.  The examiner considers the enterprise-integrated parametric hybrid model level to be the management level, since there are varying security levels for this level.  The examiner considers the distributed enterprise-integrated parametric hybrid model level to be the coordinated machine control level, since the control/optimization system is distributed among several facilities, but the control/optimization of the system is coordinated with all of the different parts of the system;

With respect to claim 11, Sayyarrodsari et al. discloses “wherein the input data is derived from a plurality of sensors that, in operation, sense operational parameters of the controlled machine and from an automation controller that, in operation, controls the controlled machine.” as [Sayyarrodsari et al. (paragraph [0117] –[0118], paragraph [0122] - [0123], Figs. 16 and 17)] Examiner’s interpretation: The examiner considers the automation controller to be the model servers (210 and 212), since these servers receive the control commands from the decision engines and they are within facilities 202 and 204 which are distributed aspects of the control/optimization system;

With respect to claims 12-16, the claims recite the same substantive limitations as claims 1 and 4-7 above and are rejected using the same teachings.
With respect to claim 17, Sayyarrodsari et al. discloses “instantiating an analytics engine comprising multiple different analytics modules each instantiated only upon request and acting upon an annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation” ”  as [Sayyarrodsari et al. (paragraph [0076], paragraph [0120] – [0122], Figs. 7 and 16-17)];
The other limitations of the claim recite the same substantive limitations as claims 1, 8 and 9 above and is rejected using the same teachings.

With respect to claims 18-20, the claims recite the same substantive limitations as claims 3, 6 and 10 above and are rejected using the same teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128